NO








NO. 12-10-00244-CV
 
                         IN
THE COURT OF APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
LUIS GONZALEZ MEDELLIN,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
felony driving while intoxicated, and attempts to appeal the order to withdraw
court costs from his inmate trust account.
            As
pertinent here, Texas Rule of Appellate Procedure 26.2 provides that an appeal
is perfected when notice of appeal is filed within thirty days after the trial
court enters an appealable order.  Tex.
R. App. P. 26.2(a)(1).  The trial court entered the complained of order
on April 20, 2010.  Therefore, Appellant’s notice of appeal was due to have
been filed on or before May 20, 2010.  However, Appellant did not file his
notice of appeal until August 2, 2010, and did not file a motion for extension
of time to file his notice of appeal as permitted by Texas Rule of Appellate
Procedure 26.3.  See Tex. R. App.
P. 26.3 (appellate court may extend time for filing notice of appeal if,
within fifteen days after deadline for filing notice of appeal, appellant files
notice of appeal in trial court and motion complying with Texas Rule of
Appellate Procedure 10.5(b) in appellate court).
            On
September 20, 2010, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file the
notice of appeal as permitted by rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before September 30, 2010, the
information filed in this appeal was amended to show the jurisdiction of this
court.  The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its September 20, 2010
notice.
            Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by rule 26.3, the appeal must be dismissed.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, the
appeal is dismissed for want of jurisdiction.  All pending
motions are overruled as moot.
Opinion delivered October 6, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)